DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a falling prevention member” of claims 1 and 8 “for preventing the arm from falling out of the arm guide” is considered to be one of a hook and fastener, a permanent magnet, an electromagnet, and equivalents thereof [Application Publication; paragraph 0058].  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claim 1, and those claims depending therefrom including claims 2-7, is allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Sone (US-2011/0159782) discloses a heat conduction part for conducting heat to the polishing pad (pad-temperature regulator 26), having an arm (bracket 38, support shaft 39, and mount shaft 36), but fails to disclose “[an] arm guide having a tapered groove shape corresponding to the shape of the arm” and “a falling preventing member for preventing the arm from falling out of the arm guide” as claimed.  
Heating elements such as that disclosed by Norton (US-3,286,082) comprise a heat conduction part (tubular heating element 70) for conducting heat and an arm (slab 66 has an elongated structure that can be considered to meet the structure of an “arm”), but fails to anticipate or render obvious “that [the arm] extends from the heat conduction part, wherein a distal end of the arm is formed in a tapered shape” as claimed.  The bottom part of slab 66 is the portion that contains the tapered part, and this would not be considered the “distal end” as claimed.  
Furthermore, heating elements such as Norton aren’t inherently considered capable of being used “for adjusting a temperature of a polishing pad” as described in the specification.  In order to heat or cool a polishing pad of the present invention, a structure must be capable of adjusting the temperature of a polishing pad.  Since Norton’s invention isn’t explicitly directed at polishing pads, it is not certain that the heating element of Norton can produce a temperature change in a polishing pad to meet the claimed “for adjusting a temperature of a polishing pad” as claimed.  
	For these reasons, claim 1, and those claims depending therefrom, is allowed.

Claim 8, and those claims depending therefrom including claims 9-16, is allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Sone (US-2011/0159782) discloses a heat conduction part for conducting heat to the polishing pad (pad-temperature regulator 26), having an arm (bracket 38, support shaft 39, and mount shaft 36), but fails to disclose “[an] arm guide having a tapered groove shape corresponding to the shape of the arm” and “a falling preventing member for preventing the arm from falling out of the arm guide” as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-4,055,723, US-4,125,761, US-6,040,562, US-6,241,847, US-6,764,389, US-3,286,082, JP2017193048A, and EP1906128A2 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723